                       IN THE UNITED ST ATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Lisa Adger,                              )
                                         )
               Plaintiff,                )            Civil Action No. 8:18-985-RMG
                                         )
               vs.                       )
                                         )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                   ORDER
                                         )
               Defendant.                )
                                         )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on April 11, 2019, recommending that the decision of

the Commissioner be reversed and remanded to the agency because the Administrative Law

Judge failed to adequately address Plaintiffs sworn testimony and the opinions of her treating

physician regarding difficulty with prolonged sitting (as opposed to prolonged reclining) and

drowsiness. (Dkt. No. 16 at 23-25). The Commissioner has advised the Court that she does not

intend to file objections to the R & R. (Dkt. No. 17).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision



                                                -1-
of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                    Richard Mark: Gergel
                                                    United States District Judge


Charleston, South Carolina
April 1Lf, 2019




                                              -2-
